

 

 Exhibit 10.1

 
EXECUTION VERSION 

 
RESTRUCTURING SUPPORT AGREEMENT
 
This RESTRUCTURING SUPPORT AGREEMENT (this “Agreement”), dated as of June 3,
2019, is entered into by and among:
 
(i)
Fusion Connect, Inc. (“Fusion”) and its direct and indirect U.S. subsidiaries
(each, a “Company Party” and collectively, including Fusion, the “Company
Parties”); and
 
(ii)
each undersigned First Lien Lender (as defined herein, and, together with their
respective successors and permitted assigns and any subsequent First Lien Lender
that becomes a party hereto in accordance with the terms hereof, the “Consenting
First Lien Lenders”).
 
Each Company Party, each Consenting First Lien Lender, and any subsequent Person
that becomes a party hereto in accordance with the terms hereof are referred to
herein as the “Parties” and individually as a “Party.”
 
WHEREAS, the Parties have agreed to the Restructuring Transactions (as defined
herein) consistent with the terms and subject to the conditions set forth
herein, including in the Term Sheet (as defined herein), which are the product
of arms’-length, good faith discussions between the Parties and their respective
professionals;
 
WHEREAS, as of the date hereof, the Consenting First Lien Lenders in the
aggregate hold, or act as the nominee, investment adviser, sub-adviser, or
investment manager to entities that (x) hold, as of the date hereof, in excess
of 66 2/3% of the aggregate outstanding principal amount of the First Lien Loans
(as defined herein) and (y) constitute the Requisite Lenders (as defined in the
Credit Agreement);
 
WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in this Agreement and in the Term
Sheet.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:
 
1.
Certain Definitions.
 
Capitalized terms used but not defined in this Agreement shall have the meaning
ascribed to them in the restructuring term sheet attached hereto as Exhibit A
(together with all schedules, exhibits, and annexes attached thereto, and as may
be modified in accordance with Section 9 hereof, the “Term Sheet”).
 
As used in this Agreement, the following terms have the following meanings:
 
(a) “Administrative Agent” means Wilmington Trust, National Association, in its
capacity as administrative agent under the Credit Agreement, and its successors
and assigns.
 
(b) “Alternative Transaction” means any plan, dissolution, winding up,
liquidation, sale or disposition, reorganization, merger or restructuring of the
Company Parties or their assets other than the Restructuring Transactions, as
set forth in the Term Sheet.
 
(c) “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§§ 101, et seq., as amended from time to time.
 
(d) “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York having jurisdiction over the Chapter 11 Cases.
 
 
1

 
 
(e) “Bidding Procedures” means the procedures governing the auction and Sale
Process in the form attached to the Term Sheet as Schedule 3.
 
(f) “Bidding Procedures Motion” means a motion filed by the Debtors with the
Bankruptcy Court for entry of the Bidding Procedures Order.
 
(g) “Bidding Procedures Order” means an order (i) approving the Bidding
Procedures, (ii) setting dates for the submission of bids and the auction (if
any) in accordance with the Bidding Procedures, and (iii) granting related
relief.
 
(h) “Claim” has the meaning set forth in the Bankruptcy Code.
 
(i) “Commencement Date” means the date that the Debtors commence the Chapter 11
Cases.
 
(j) “Confirmation Order” means an order of the Bankruptcy Court confirming the
Plan.
 
(k)  “Credit Agreement” means that certain First Lien Credit and Guaranty
Agreement, dated as of May 4, 2018 (as amended, restated, amended and restated,
supplemented, or otherwise modified from time to time in accordance with the
terms thereof), by and among Fusion, as the borrower, certain subsidiaries of
Fusion, as guarantors, the Administrative Agent, and the lenders party thereto.
 
(l) “Definitive Documents” means the documents (including any related orders,
agreements, instruments, schedules or exhibits) that are contemplated by the
Term Sheet and that are otherwise necessary or desirable to implement, or
otherwise relate to the Restructuring Transactions, including, without
limitation: (i) the Plan; (ii) the Bidding Procedures; (iii) the Bidding
Procedures Motion; (iv) the Bidding Procedures Order; (v) the Disclosure
Statement; (vi) the Disclosure Statement Motion; (vii) the Disclosure Statement
Order; (viii) the Plan Solicitation Materials; (ix) the Confirmation Order;
(x) the motion seeking approval by the Bankruptcy Court of the DIP Facility and
the DIP Orders (including any declarations or affidavits submitted in support
thereof) (the “DIP Motion”); (xi) the interim and final orders of the Bankruptcy
Court approving the DIP Motion (the “Interim DIP Order” and the “Final DIP
Order,” respectively), (xii) those motions and proposed orders that the Company
Parties file on or after the Commencement Date and seek to have heard on an
expedited basis at the “First Day Hearing”, including for the avoidance of
doubt, the first day declaration (the “First Day Pleadings”); (xiii) those
motions and proposed court orders that the Company Parties file and seek to have
heard at the “Second Day Hearing”, including final orders in respect of those
First Day Pleadings where only interim relief is provided at the “First Day
Hearing” (the “Second Day Pleadings”); (xiv) all documents or agreements
relating to the Sale Transaction,; (xv) the New Exit Credit Agreement and
material documents related thereto; (xvi) the New First Lien Term Loan Credit
Agreement and material documents related thereto; (xvii) the Plan Supplement;
(xviii) the organizational documents and all other governing documents and
agreements of the reorganized Company Parties, as applicable, including any
stockholders’ agreement and/or a registration rights agreement, in each case,
with respect to the equity interests in Reorganized FCI; and (xix) any other
material (with materiality determined in the reasonable discretion of the
Requisite First Lien Lenders’ advisors, in consultation with the Debtors’
advisors) agreements, motions, pleadings, briefs, applications, orders, and
other filings with the Bankruptcy Court related to the Restructuring
Transactions. Each of the Definitive Documents shall contain terms and
conditions consistent with this Agreement and the Term Sheet, and shall
otherwise be reasonably acceptable to the Required Parties, including with
respect to any modifications, amendments, or supplements to such Definitive
Documents at any time during the RSA Support Period; provided, that the terms of
the Plan, the Plan Supplement, the Plan Solicitation Materials, the Disclosure
Statement, the Disclosure Statement Motion, the Disclosure Statement Order, the
Confirmation Order, the Bidding Procedures, the Bidding Procedures Order, the
DIP Credit Agreement, the DIP Motion, and the DIP Orders shall be acceptable to
the Requisite First Lien Lenders.
 
(m) “DIP Backstop Commitment” has the meaning set forth in Section 4(e) of this
Agreement.
 
(n) “DIP Backstop Party” has the meaning set forth in Section 4(e) of this
Agreement.
 
(o) “DIP Commitment” has the meaning set forth in Section 4(e) of this
Agreement.
 
(p) “DIP Commitment Party” has the meaning set forth in Section 4(e) of this
Agreement.
 
(q) “DIP Credit Agreement” means the credit agreement evidencing the DIP
Facility.
 
(r) “DIP Facility” means the debtor-in-possession term loan facility to be
provided to the Company Parties consistent with the terms set forth in the DIP
Term Sheet and in accordance with the terms, and subject in all respects to the
conditions, as set forth in the DIP Credit Agreement and pursuant to the terms
and conditions of the DIP Orders.
 
 
2

 
 
(s) “DIP Orders” means, collectively, the Interim DIP Order and the Final DIP
Order.
 
(t) “DIP Term Sheet” means the term sheet setting forth the material terms of
the DIP Facility attached to the Term Sheet as Schedule 1.
 
(u) “Disclosure Statement” means the disclosure statement in respect of the
Plan, including all exhibits and schedules thereto.
 
(v) “Disclosure Statement Motion” means the motion seeking approval of the
Disclosure Statement.
 
(w) “Disclosure Statement Order” means an order of the Bankruptcy Court
approving the Disclosure Statement, the Plan Solicitation Materials, and the
solicitation of the Plan.
 
(x)  “FCC” means the Federal Communications Commission, including any official
bureau or division thereof acting on delegated authority, and any successor
governmental agency performing functions similar to those performed by the
Federal Communications Commission.
 
(y) “FCC Applications” means collectively, each application, petition, or other
request filed with the FCC in connection with the Restructuring Transactions.
 
(z) “FCC Approval” means the FCC’s grant of the FCC Applications, which grant
shall have become a FCC Final Order, subject to the right of the Requisite First
Lien Lenders to waive the requirement that such grant shall have become a FCC
Final Order.
 
(aa) “FCC Final Order” means an FCC action or decision as soon as (i) the time
has passed within which any related petition for reconsideration or application
for review (including any related requests for stay) must be filed and no such
petition or application has been filed, (ii) if any related initial petition for
reconsideration or application for review has been filed (including any related
requests for stay), the FCC (including through delegated authority) has made a
disposition of such filing(s) that does not overturn or nullify the original
action or decision, and (iii) the deadline for filing any appeal that may be
designated by statute or rule has passed, and no appeal is pending or in effect.
 
(bb) “FCC Pro Forma Applications” means, collectively, each application,
petition or other request required to be filed with the FCC as a result of the
Company Parties’ commencement of the Chapter 11 Cases.
 
(cc) “First Lien Lender” means any Lender under the Credit Agreement, each in
its capacity as such.
 
(dd) “First Lien Loan” means any outstanding loan issued and other credit
extended under the Credit Agreement.
 
(ee) “Forbearance Agreement” means that certain forbearance agreement, dated as
of April 15, 2019 (as amended, modified, or otherwise supplemented from time to
time) among Fusion, as borrower, the other Company Parties as guarantors, and
the Forbearing Lenders (as defined in the Forbearance Agreement).
 
 
3

 
 
(ff) “Governmental Authority” means any federal, state, local or other
governmental regulatory authority having jurisdiction over the Company Parties,
including, without limitation, state public service and public utility
commissions.
 
(gg) “Governmental Approval” means the approval of any Governmental Authority
having jurisdiction over the Company Parties required in connection with the
Restructuring Transactions.
 
(hh) “Individual Support Period” means, as to a Consenting First Lien Lender,
the period commencing on the later of (x) Support Effective Date and (y) the
date upon which such Consenting First Lien Lender became a Party to this
Agreement, and ending on the earlier of (i) the date on which this Agreement is
terminated in accordance with Section 5, (ii) the date on which this Agreement
is terminated with respect to such Consenting First Lien Lender in accordance
with Section 5, (iii) the date on which such Consenting First Lien Lender
becomes a Non-Consenting First Lien Lender (as defined herein) in accordance
with Section 9, and (iv) the Plan Effective Date.
 
(ii) “New First Lien Term Loan Term Sheet” means the term sheet setting forth
the material terms of the New First Lien Term Loan attached to the Term Sheet as
Schedule 2.
 
(jj) “Outside Commencement Date” means June 3, 2019.
 
(kk)  “Person” means any “person” as defined in section 101(41) of the
Bankruptcy Code, including, without limitation, any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof or other entity.
 
(ll) “Plan” means a chapter 11 plan of reorganization implementing the
Restructuring Transactions.
 
(mm) “Plan Effective Date” means the date upon which all conditions precedent to
the effectiveness of the Plan have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be.
 
(nn) “Plan Solicitation Materials” means the ballots and other related materials
to be distributed in connection with the solicitation of acceptances of the
Plan.
 
(oo) “Plan Supplement” means the supplement to the Plan comprised of documents,
forms of documents, schedules, and/or exhibits to be filed by the Company
Parties with the Bankruptcy Court.
 
(pp) “Required Parties” means each of (i) Fusion and (ii) the Requisite First
Lien Lenders.
 
(qq) “Requisite DIP Commitment Parties” means, as of the date of determination,
DIP Commitment Parties holding at least a majority in aggregate principal amount
of the DIP Commitments held by the DIP Commitment Parties as of such date.
 
(rr) “Requisite First Lien Lenders” means, as of the date of determination,
Consenting First Lien Lenders holding at least a majority in aggregate principal
amount outstanding of the First Lien Loans held by the Consenting First Lien
Lenders as of such date.
 
(ss) “Restructuring Transactions” means all acts, events, and transactions
contemplated by, required for, and taken to implement the Restructuring pursuant
to the Definitive Documents, and this Agreement, each in the singular and
collectively, as applicable.
 
(tt) “RSA Support Period” means the period commencing on the Support Effective
Date and ending on the earlier of (i) the date on which this Agreement is
terminated in accordance with Section 5 and (ii) the Plan Effective Date.
 
(uu)  “SEC” means the Securities and Exchange Commission.
 
(vv) “Securities Act” means the Securities Act of 1933, as amended.
 
(ww) “Support Effective Date” means the date on which the counterpart signature
pages to this Agreement have been executed and delivered by the Company Parties
and Consenting First Lien Lenders (i) holding at least 66 2/3% in aggregate
principal amount outstanding of the First Lien Loans and (ii) representing the
Requisite First Lien Lenders.
 
 
4

 
 
2.
Term Sheet.
 
The Term Sheet is expressly incorporated herein by reference and made part of
this Agreement as if fully set forth herein. The Term Sheet, including the
schedules, annexes and exhibits thereto, sets forth certain material terms and
conditions of the Restructuring Transactions. Notwithstanding anything else in
this Agreement to the contrary, in the event of any inconsistency between this
Agreement and the Term Sheet (including the attachments thereto, as applicable),
the Term Sheet (including the attachments thereto, as applicable) shall control.
 
3.
Agreements of the Consenting First Lien Lenders.
 
(a) Agreement to Support. During the Individual Support Period with respect to
such Consenting First Lien Lender, subject to the terms and conditions hereof,
each of the Consenting First Lien Lenders agrees, severally and not jointly,
that it shall:
 
(i) use its commercially reasonable efforts to support the Restructuring and the
Restructuring Transactions, to act in good faith and to take any and all
reasonable actions necessary to consummate the Restructuring and the
Restructuring Transactions, in a manner consistent with this Agreement;
 
(ii) not direct the Administrative Agent to take any action inconsistent with
the Consenting First Lien Lenders’ obligations under this Agreement, and, if the
Administrative Agent takes any action inconsistent with the Consenting First
Lien Lenders’ obligations under this Agreement, the Consenting First Lien
Lenders shall direct and use their commercially reasonable efforts to cause the
Administrative Agent to cease, withdraw, and refrain from taking any such
action;
 
(iii) timely vote (pursuant to the Plan) or cause to be voted all of its Claims
(including on account of any claims other than those relating to the Credit
Agreement, owned or controlled by such Consenting First Lien Lender) to accept
the Plan by delivering its duly executed and completed ballot or ballots, as
applicable, accepting the Plan on a timely basis following commencement of the
solicitation of acceptances of the Plan in accordance with sections 1125 and
1126 of the Bankruptcy Code;
 
(iv) negotiate in good faith with the Company Parties the forms of the
Definitive Documents and, subject to the consent thresholds specified herein,
execute the Definitive Documents (to the extent such Consenting First Lien
Lender is a party thereto);
 
(v) not change or withdraw its votes to accept the Plan (or cause or direct such
vote to be changed or withdrawn); provided, however, that such vote shall,
without any further action by the applicable Consenting First Lien Lender, be
deemed automatically revoked (and, upon such revocation, deemed void ab initio)
by the applicable Consenting First Lien Lender at any time following the
expiration of the Individual Support Period with respect to such Consenting
First Lien Lender;
 
(vi) other than in respect of any such rights preserved under Section 3(d)
below, not directly or indirectly, through any Person, take any action,
including initiating (or encouraging any other Person to initiate) any legal
proceeding, that is inconsistent with or that would reasonably be expected to
prevent, interfere with, delay, or impede the consummation of the Restructuring
or Restructuring Transactions, including the approval of the DIP Motion, the
entry of the DIP Orders, the approval of the Bidding Procedures Motion, the
entry of the Bidding Procedures Order, the approval of the Disclosure Statement,
or the solicitation of votes on, and confirmation of, the Plan;
 
(vii) to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring Transactions,
negotiate in good faith appropriate additional or alternative provisions to
address any such impediment;
 
(viii) use its commercially reasonable efforts to obtain any and all required
regulatory and third-party approvals for such Consenting First Lien Lender to
consummate the Restructuring Transactions and to support the Company Parties in
connection with the same;
 
(ix) support and take all reasonable actions necessary or reasonably requested
by the Company Parties to confirm such Consenting First Lien Lender’s support
for the Bankruptcy Court’s approval of the Plan and Disclosure Statement, the
solicitation of votes on the Plan by the Company Parties, and the confirmation
and consummation of the Plan and the Restructuring Transactions; and
 
 
5

 
 
(x) prior to the Commencement Date, (A) agree not, and not request or direct the
Administrative Agent to, (x) accelerate all of the First Lien Loans and the
Obligations (as defined in the Credit Agreement) related thereto or (y) exercise
any other rights or remedies available to the Administrative Agent or to such
Consenting First Lien Lender pursuant to Section 8.1 of the Credit Agreement or
Section 5.01 of the Pledge and Security Agreement (as defined in the Credit
Agreement) forbear and (B) direct the Administrative Agent to abstain from
taking any of the actions described in clause (A) above.
 
(b) Transfers.
 
(i) Each Consenting First Lien Lender agrees that, for the duration of the
Individual Support Period, with respect to such Consenting First Lien Lender, it
shall not sell, transfer, loan, issue, participate, pledge, hypothecate, assign
or otherwise dispose of (other than ordinary course pledges or swaps) (each,
a “Transfer”), directly or indirectly, in whole or in part, any of its Claims,
including any beneficial ownership in any such Claims,1 or any option thereon or
any right or interest therein, unless the transferee thereof either (A) is a
Consenting First Lien Lender (with respect to a Transfer by a Consenting First
Lien Lender) or (B) prior to such Transfer, agrees in writing for the benefit of
the Parties to become a Consenting First Lien Lender and to be bound by all of
the terms of this Agreement applicable to Consenting First Lien Lenders
(including with respect to any and all Claims it already may hold against or in
the Company Parties prior to such Transfer) by executing a joinder agreement, a
form of which is attached hereto as Exhibit B (a “Joinder Agreement”), which
shall include making the representations and warranties of the Consenting First
Lien Lenders set forth in Section 7 of this Agreement to each other Party to
this Agreement, and delivering an executed copy thereof within two (2) business
days of such execution, to (1) Weil, Gotshal and Manges LLP (“Weil”), as counsel
to the Company Parties and (2) Davis Polk & Wardwell LLP (“Davis Polk”), as
counsel to the Ad Hoc First Lien Lender Group, in which event (x) the transferee
shall be deemed to be a Consenting First Lien Lender hereunder to the extent of
such Transferred Claims and (y) the transferor shall be deemed to relinquish its
rights (and be released from its obligations) under this Agreement to the extent
of and solely with respect to such transferred Claims (but not with respect to
any other Claims or equity interests acquired or held by such transferor) (such
Transfer, a “Permitted Transfer” and such party to such Permitted Transfer,
a “Permitted Transferee”). Each Consenting First Lien Lender agrees that any
Transfer of any Claim that does not comply with the terms and procedures set
forth herein shall be deemed void ab initio, and the Company Parties and each
other Consenting First Lien Lender shall have the right to enforce the voiding
of such Transfer.
 
(ii) Notwithstanding anything to the contrary herein, (A) a Qualified
Marketmaker2 that acquires any Claims subject to this Agreement held by a
Consenting First Lien Lender with the purpose and intent of acting as a
Qualified Marketmaker for such Claims, shall not be required to become a party
to this Agreement as a Consenting First Lien Lender, if such Qualified
Marketmaker Transfers such Claims (by purchase, sale, assignment, or other
similar means) within the earlier of ten (10) business days of its acquisition
and the plan voting deadline to a Permitted Transferee and the Transfer
otherwise is a Permitted Transfer; provided, that a Qualified Marketmaker’s
failure to comply with this Section 3(b) shall result in the Transfer of such
Claims to such Qualified Marketmaker being deemed void ab initio, and (B) to the
extent any Party is acting solely in its capacity as a Qualified Marketmaker, it
may Transfer any ownership interests in the Claims that it acquires from a
holder of Claims that is not a Consenting First Lien Lender to a transferee that
is not a Consenting First Lien Lender at the time of such Transfer without the
requirement that the transferee be or become a signatory to this Agreement or
execute a Joinder Agreement.
 
(iii) This Section 3(b) shall not impose any obligation on the Company Parties
to issue any “cleansing letter” or otherwise publicly disclose information for
the purpose of enabling a Consenting First Lien Lender to Transfer any Claims.
Notwithstanding anything to the contrary herein, to the extent the Company
Parties and another Party have entered into a separate agreement with respect to
the issuance of a “cleansing letter” or other public disclosure of information,
the terms of such confidentiality agreement shall continue to apply and remain
in full force and effect according to its terms.
 
(c) Additional Claims. This Agreement shall in no way be construed to preclude a
Consenting First Lien Lenders from acquiring additional Claims; provided that,
to the extent any Consenting First Lien Lender (i) acquires additional Claims,
(ii) holds or acquires any other claims against the Company Parties entitled to
vote on the Plan or (iii) holds or acquires any equity interests in the Company
Parties entitled to vote on the Plan, then, in each case, each such Consenting
First Lien Lender shall promptly notify Weil and Davis Polk, and each such
Consenting First Lien Lender agrees that all such Claims and/or equity interests
shall be subject to this Agreement, and agrees that, for the duration of the
Individual Support Period with respect to such Consenting First Lien Lender and
subject to the terms of this Agreement, it shall vote in favor of the Plan (or
cause to be voted) any such additional Claims and/or equity interests entitled
to vote on the Plan (to the extent still held by it on or on its behalf at the
time of such vote), in a manner consistent with Section 3(a) hereof. For the
avoidance of doubt, any obligation to vote for the Plan or any other plan of
reorganization shall be subject to sections 1125 and 1126 of the Bankruptcy
Code.
 
(d) Preservation of Rights. Notwithstanding the foregoing, nothing in this
Agreement, and neither a vote to accept the Plan by any Consenting First Lien
Lender, nor the acceptance of the Plan by any Consenting First Lien Lender,
shall: (i) be construed to limit consent and approval rights provided in this
Agreement, the Term Sheet, and the Definitive Documents; (ii) be construed to
prohibit any Consenting First Lien Lender from contesting whether any matter,
fact, or thing is a breach of, or is inconsistent with, this Agreement;
(iii) limit the rights of any Consenting First Lien Lender under any applicable
bankruptcy, insolvency, foreclosure or similar proceeding, or be construed to
prohibit any Consenting First Lien Lender from appearing as a party-in-interest
in any matter to be adjudicated in or arising in connection with the Chapter 11
Cases, so long as such appearance and the positions advocated in connection
therewith are not inconsistent with this Agreement or such Consenting First Lien
Lenders’ obligations hereunder; (iv) limit the ability of any Consenting First
Lien Lender to purchase, sell, or enter into any transaction in connection with
its Claims, in compliance with the terms hereof and applicable law; (v)
constitute a waiver or amendment of any provision of the Credit Agreement, the
Collateral Documents (as defined in the Credit Agreement) or any related
documents or any other documents or agreements that give rise to a Consenting
First Lien Lender’s Claims; (vi) bar any Consenting First Lien Lender or the
Administrative Agent on behalf of the Consenting First Lien Lenders from filing
a proof of claim with the Bankruptcy Court, or taking action to establish the
amount of such claim; or (vii) limit the ability of any Consenting First Lien
Lender to assert any rights, claims, or defenses under the Credit Agreement, the
Collateral Documents (as defined in the Credit Agreement), and any related
documents or any other documents or agreements that give rise to a Consenting
First Lien Lender’s Claims, to the extent the assertion of such rights, claims,
or defenses are not inconsistent with this Agreement or such Consenting First
Lien Lenders’ obligations hereunder.
 
 
6

 
 
(e) Subject to Section 5 of this Agreement, each Consenting First Lien Lender
party hereto as of the date of this Agreement that is set forth on Schedule 1
hereto (such Consenting First Lien Lender, a “DIP Backstop Party”) commits,
severally and not jointly, to provide its share of the DIP Facility as set forth
on Schedule 1 hereto on the terms and conditions substantially as set forth in
the DIP Term Sheet and otherwise subject to relevant Definitive Documents (such
commitment, the “DIP Backstop Commitment”), provided, that any Consenting First
Lien Lender that executes a Joinder to this Agreement by June 10, 2019 (the “DIP
Election Date”) may, by making the appropriate election on such Joinder, commit,
severally and not jointly, to provide a share of the DIP Facility in an amount
not greater than the pro rata percentage of First Lien Loans held by such
Consenting First Lien Lender as of June 3, 2019 (such date, the “DIP Commitment
Record Date” and such commitment, a “DIP Commitment”), and otherwise on the
terms and conditions agreed to by the DIP Backstop Parties in the DIP Term Sheet
and the DIP Credit Agreement, as applicable (any Consenting First Lien Lender
that elects to make such commitment, together with any DIP Backstop Party, a
“DIP Commitment Party”). Not less than one (1) calendar day after the DIP
Election Date, each DIP Backstop Party’s DIP Backstop Commitment shall be
automatically reduced, pro rata, by the amount of such additional commitments of
the Consenting First Lien Lenders, to reflect the share of the DIP Facility to
be provided by all DIP Commitment Parties and this Agreement and Schedule 1
hereto shall automatically be deemed amended to reflect such reduction;
provided, further, that upon a termination of this Agreement in accordance with
the provisions hereof prior to the funding of the DIP Facility, all DIP Backstop
Commitments and DIP Commitments shall terminate. The amount of a DIP Commitment
Party Party’s share of the DIP Facility shall be reduced, on a dollar-for-dollar
basis, by the amount of Super Senior Loans held by such DIP Commitment Party on
the DIP Commitment Record Date.
 
4.
Agreements of the Company Parties.
 
(a) Covenants. Each Company Party agrees that, for the duration of the RSA
Support Period, such Company Party shall:
 
(i) (A) support and use commercially reasonable efforts to consummate and
complete the Restructuring Transactions, and all transactions contemplated under
this Agreement (including, without limitation, those described in the Term
Sheet, and, once filed, the Plan) including, without limitation, (1) take any
and all reasonably necessary actions in furtherance of the Restructuring
Transactions, and the transactions contemplated under this Agreement, including,
without limitation, as set forth in the Term Sheet (including with respect to an
exit facility), and, once filed, the Plan, (2) commence the Chapter 11 Cases on
or before the Outside Commencement Date and complete and file, within the
timeframes contemplated herein, the Plan, the Disclosure Statement, and the
other Definitive Documents, (3) use commercially reasonable efforts to obtain
orders of the Bankruptcy Court approving the DIP Credit Agreement, the Bidding
Procedures Motion, and the Disclosure Statement and confirming the Plan within
the timeframes contemplated by this Agreement; and (4) prosecute and defend any
objections or appeals relating to the DIP Orders, the Disclosure Statement
Order, the Confirmation Order, and/or the Restructuring Transactions; and
(B) not take any action that is inconsistent with, or to alter, delay, impede,
or interfere with, approval of the DIP Orders, the Bidding Procedures Order, or
the Disclosure Statement, confirmation of the Plan, or consummation of the Plan
and the Restructuring Transactions, in the case of each of clauses (A) and (B)
to the extent consistent with, upon the advice of counsel, the fiduciary duties
of the boards of directors of the Company;
 
(ii) if the Company Parties receive an unsolicited bona fide proposal or
expression of interest in undertaking an Alternative Transaction that the boards
of directors, members, or managers (as applicable) of the Company Parties,
determine in their good-faith judgment provides a higher or better economic
recovery to the Company Parties’ stakeholders than that set forth in this
Agreement and such Alternative Transaction is from a proponent that the boards
of directors, members, or managers (as applicable) of the Company Parties have
reasonably determined is capable of timely consummating such Alternative
Transaction, the Company Parties will, within 24 hours of the receipt of such
proposal or expression of interest, notify Davis Polk and Greenhill (as defined
herein) of the receipt thereof, with such notice to include the material terms
thereof, including the identity of the Person or group of Persons involved;
 
(iii) provide draft copies of all material motions or applications and other
documents (including the Plan, the Disclosure Statement, the ballots and other
solicitation materials in respect of the Plan, and the Confirmation Order) the
Debtors intend to file with the Bankruptcy Court to Davis Polk, if reasonably
practical, at least three (3) business days prior to the date when the Company
Parties intend to file any such pleading or other document (provided that if
delivery of such motions, orders or materials (other than the Plan, the
Disclosure Statement, the Confirmation Order or the DIP Orders) at least three
(3) business days in advance is not reasonably practicable, such motion, order
or material shall be delivered as soon as reasonably practicable prior to
filing) and shall consult in good faith with such counsel regarding the form and
substance of any such proposed filing with the Bankruptcy Court;
 
(iv) file the First Day Pleadings reasonably determined by the Debtors, in form
and substance reasonably acceptable to the Requisite First Lien Lenders, to be
necessary, and to seek interim and final (to the extent necessary) orders, in
form and substance reasonably acceptable to the Debtors and the Requisite First
Lien Lenders, from the Bankruptcy Court approving the relief requested in the
First Day Pleadings;
 
(v) not seek to amend or modify, or file a pleading seeking authority to amend
or modify, the Definitive Documents in a manner that is inconsistent with this
Agreement;
 
(vi) not file or seek authority to file any pleading inconsistent with the
Restructuring Transactions or the terms of this Agreement; provided, that if a
Company Party receives written notice from any Consenting First Lender regarding
a breach of this Section 4(a)(vi), the Company Parties shall have two (2)
business days after the receipt of such written notice to cure such breach;
 
 
7

 
 
(vii) not, nor encourage any other person or entity to, take any action which
would, or would reasonably be expected to, breach or be inconsistent with this
Agreement or delay, impede, appeal, or take any other negative action, directly
or indirectly, to interfere with the acceptance, confirmation, or consummation
of the Plan or implementation of the Restructuring Transactions;
 
(viii) (x) not file or support any motion, application, or adversary proceeding
and (y) timely object to any motion, application, or adversary proceeding filed
with the Bankruptcy Court or any other court of competent jurisdiction by any
Person seeking the entry of an order (i) directing the appointment of a trustee
with authority to operate the Company’s business in the Chapter 11 Cases, (ii)
converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,
(iii) dismissing the Chapter 11 Cases or (iv) for relief that (x) is
inconsistent with this Agreement in any material respect or (y) would, or would
reasonably be expected to, frustrate the purposes of this Agreement, including
by preventing the consummation of the Restructuring Transactions.
 
(ix) seek entry of the DIP Orders and, if necessary, timely file a formal
written response in opposition to any objection filed with the Bankruptcy Court
by any person or entity with respect to entry of the DIP Orders or with respect
to any adequate protection proposed to be granted or granted to the Consenting
First Lien Lenders pursuant to the DIP Orders;
 
(x) timely (A) file a motion to extend the period for the Debtors’ exclusive
right to file and/or solicit acceptances of a plan of reorganization, and
(B) file a formal written objection to any motion filed with the Bankruptcy
Court by any Person seeking the entry of an order modifying or terminating the
Debtors’ exclusive right to file and/or solicit acceptances of a plan of
reorganization;
 
(xi) subject to appropriate confidentiality arrangements, provide to the
Consenting First Lien Lenders’ professionals, upon reasonable advance notice to
the Company Parties: (A) reasonable access (without any material disruption to
the conduct of the Company Parties; business) during normal business hours to
the Company Parties’ books, records, and facilities; (B) reasonable access to
the respective management and advisors of the Company Parties for the purposes
of evaluating the Company Parties’ finances and operations and participating in
the planning process with respect to the Restructuring Transactions; (C) prompt
access to any information provided to any existing or prospective financing
sources (including lenders under any debtor-in-possession and/or exit
financing); and (D) prompt and reasonable responses to all reasonable diligence
requests;
 
(xii) promptly pay all prepetition and postpetition reasonable and documented
fees and expenses of (A) Davis Polk, (B) Greenhill & Co., LLC (“Greenhill”), (C)
Altman Vilandrie & Company and its sub-agents (“Altman Vilandrie”), (D) one firm
acting as local counsel for the Ad Hoc First Lien Lender Group, if any, (E)
Wiley Rein LLP, and (F) any other advisors retained by the Ad Hoc First Lien
Lender Group, in each case of clauses (A)-(F), in accordance with the terms of
their respective engagement letters with the Company, if any (collectively, the
“Restructuring Expenses”); and unless otherwise agreed by the Company Parties
and the applicable firm, the Company Parties shall (i) on the date that is at
least one (1) business day prior to the Commencement Date, pay (x) all
Restructuring Expenses accrued but unpaid as of such date (to the extent
invoiced), whether or not such Restructuring Expenses are then due, outstanding,
or otherwise payable in connection with this matter and (y) fund or replenish,
as the case may be, any retainers reasonably requested by any of the foregoing
professionals, in each case in accordance with the terms of their respective
engagement letters with the Company Parties; (ii) after the Commencement Date,
pay all accrued but unpaid Restructuring Expenses on a regular and continuing
basis and (iii) on the Plan Effective Date, so long as this Agreement has not
been terminated as to all Parties, pay all accrued and unpaid Restructuring
Expenses incurred up to (and including) the Plan Effective Date by Parties still
subject to this Agreement (provided, for the avoidance of doubt, that such
Restructuring Expenses have not been satisfied during the Chapter 11 Cases
pursuant to the DIP Orders), without any requirement for Bankruptcy Court review
or further Bankruptcy Court order; provided that, notwithstanding the foregoing,
nothing herein shall affect or limit any obligations of the Company Parties to
pay the Restructuring Expenses as provided in the DIP Orders;
 
(xiii) to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring Transactions,
negotiate in good faith appropriate additional or alternative provisions to
address any such impediment;
 
(xiv) subject to applicable laws, use commercially reasonable efforts to,
consistent with the pursuit and consummation of the Restructuring Transactions,
preserve intact in all material respects the current business operations of the
Company Parties (other than as consistent with applicable fiduciary duties),
keep available the services of its current officers and material employees (in
each case, other than as contemplated by the Company Parties’ current business
plan provided to the Consenting First Lien Lenders, voluntary resignations,
terminations for cause, or terminations consistent with applicable fiduciary
duties) and preserve in all material respects its relationships with customers,
sales representatives, suppliers, distributors, and others, in each case, having
material business dealings with the Company Parties (other than terminations for
cause or consistent with applicable fiduciary duties); and
 
 
8

 
 
(xv) provide prompt written notice (in accordance with Section 19 hereof) to the
Consenting First Lien Lenders and Davis Polk between the date hereof and the
Plan Effective Date of (A) the occurrence, or failure to occur, of any event of
which any of the Company Parties has actual knowledge which occurrence or
failure would be likely to cause any covenant of the Company Parties contained
in this Agreement not to be satisfied in any material respect; (B) receipt of
any written notice from any third party alleging that the consent of such party
is or may be required in connection with the Restructuring Transactions;
(C) receipt of any notice or correspondence (whether written or oral) from any
counterparty to a contract or license that is material to the operation of the
business of the Company Parties; (D) receipt of any written notice from any
governmental body in connection with this Agreement or the Restructuring
Transactions; (E) receipt of any written notice of any proceeding commenced, or,
to the actual knowledge of the Company Parties, threatened against the Company
Parties, relating to or involving or otherwise affecting in any material respect
the Restructuring Transactions; and (F) any failure of any Company Party to
comply, in any material respect, with or satisfy any covenant, condition, or
agreement to be complied with or satisfied by it hereunder; and
 
(xvi) use its commercially reasonable efforts to promptly obtain the FCC
Approval, any and all required Governmental Approvals, any and all approvals of
any foreign regulatory bodies, and any and all third-party approvals for the
Restructuring Transactions embodied in the Definitive Documents, including the
Plan, within the timeframes contemplated by this Agreement, as applicable.
 
(b) Automatic Stay. Each Company Party acknowledges, agrees, and shall not
dispute that after the commencement of the Chapter 11 Cases, the giving of
notice of termination by any Party pursuant to this Agreement shall not be a
violation of the automatic stay of section 362 of the Bankruptcy Code (and the
Company hereby waives, to the extent legally possible, the applicability of the
automatic stay to the giving of such notice); provided that nothing herein shall
prejudice any Party’s rights to argue that the giving of notice of default or
termination was not proper under the terms of this Agreement.
 
5.
Termination of Agreement.
 
(a) This Agreement shall terminate upon the receipt of written notice to the
other Parties, delivered in accordance with Section 19 hereof, from, as
applicable, (x) the Requisite First Lien Lenders at any time after and during
the continuance of any Lender Termination Event or (y) Company Parties at any
time after and during the continuance of any Company Termination Event, as
applicable. Notwithstanding any provision to the contrary in this Section 5, no
Party may exercise any of its respective termination rights as set forth herein
if such Party has failed to perform or comply in all material respects with the
terms and conditions of this Agreement (unless such failure to perform or comply
arises as a result of another Party’s actions or inactions), with such failure
to perform or comply causing, or resulting in, the occurrence of a Lender
Termination Event (as defined below) or Company Termination Event specified
herein. This Agreement shall terminate on the Plan Effective Date without any
further required action or notice.
 
(b) A “Lender Termination Event” shall mean any of the following:
 
(i) the breach by any Company Party of (a) any covenant contained in this
Agreement or (b) any other obligations of the Company Parties set forth in this
Agreement, and, in each case, such breach remains uncured for a period of five
(5) business days after receipt of written notice thereof pursuant to Section 19
hereof (as applicable);
 
(ii) any representation or warranty in this Agreement made by a Company Party
shall have been untrue in any material respect when made or shall have become
untrue in any material respect;
 
(iii) the Definitive Documents and any amendments, modifications, or supplements
thereto filed by the Company include terms that are inconsistent with the Term
Sheet and are not otherwise reasonably acceptable to the Requisite First Lien
Lenders, and such event remains unremedied for a period of three (3) business
days following the Company Parties’ receipt of notice pursuant to Section 19
hereto (as applicable);
 
(iv) a Definitive Document alters the treatment of the First Lien Lenders
specified in the Term Sheet without complying with Section 9 hereof and the
Requisite First Lien Lenders have not otherwise consented to such Definitive
Document;
 
(v) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
declaring this Agreement to be unenforceable, enjoining the consummation of a
material portion of the Restructuring Transactions or rendering illegal this
Agreement, the Plan or the Restructuring Transactions, and either (A) such
ruling, judgment or order has been issued at the request of or with the
acquiescence of a Company Party, or (B) in all other circumstances, such ruling,
judgment or order has not been not stayed, reversed or vacated within fifteen
(15) calendar days after such issuance;
 
 
9

 
 
(vi) the Support Effective Date shall not have occurred on or before the
Commencement Date;
 
(vii) the Commencement Date shall not have occurred on or before the Outside
Commencement Date;
 
(viii) if the Debtors fail to meet any milestone or deadline set forth in the
Bidding Procedures;
 
(ix) if, as of 11:59 p.m. prevailing Eastern Time on the date that is one (1)
calendar day from the Commencement Date, the Debtors have not filed the Bidding
Procedures Motion;
 
(x) if, as of 11:59 p.m. prevailing Eastern Time on the date that is five (5)
calendar days from the Commencement Date, the Interim DIP Order has not been
entered by the Bankruptcy Court;
 
(xi) if, as of 11:59 p.m. prevailing Eastern Time on the date that is five (5)
business days after the Commencement Date, the Company Parties have not
completed the filing of the FCC Pro Forma Applications, and any material
applications, petitions or other requests to be filed with any other
Governmental Authority as a result of the commencement of the Chapter 11 Cases;
 
(xii) if, as of 11:59 p.m. prevailing Eastern Time on the date that is fourteen
(14) calendar days from the Commencement Date, the Company Parties have not
completed the filing of (x) the FCC Applications, (y) any material applications,
petitions or other requests to be filed with any other Governmental Authority
that are required to obtain the Governmental Approvals and (z) any other
material applications, petitions or other requests to be filed with any foreign
regulatory agencies in order to obtain their approvals or otherwise that are
necessary to effectuate the Restructuring Transactions;
 
(xiii) if, as of 11:59 p.m. prevailing Eastern Time on the date that is
twenty-one (21) calendar days from the Commencement Date, the Debtors have not
filed the Disclosure Statement Motion, the Disclosure Statement, and the Plan;
 
(xiv) if, as of 11:59 p.m. prevailing Eastern Time on the date that is
twenty-one (21) calendar days following the filing of the Bidding Procedures
Motion, the Bidding Procedures Order has not been entered by the Bankruptcy
Court;
 
(xv) if, as of 11:59 p.m. prevailing Eastern Time on the date that is thirty
(30) calendar days from the Commencement Date, the Debtors have not commenced
solicitation of non-binding indications of interest (“Exit Financing IOIs”) to
provide the New Exit Loans in a manner reasonably satisfactory to Greenhill;
 
(xvi) if, as of 11:59 p.m. prevailing Eastern Time on the date that is
thirty-five (35) calendar days from the Commencement Date, the Final DIP Order
has not been entered by the Bankruptcy Court;
 
(xvii) if, as of 11:59 p.m. prevailing Eastern Time on the date that is sixty
(60) calendar days from the Commencement Date, the Bankruptcy Court has not
entered the Disclosure Statement Order;
 
(xviii) if, as of 11:59 p.m. prevailing Eastern Time on the date that is fifty
(50) calendar days from the Commencement Date, the deadline set by the Debtors
to receive Exit Financing IOIs shall not have passed;
 
(xix) if, as of 11:59 p.m. prevailing Eastern Time on the date that is ninety
five (95) calendar days from the Commencement Date, the Debtors have not
received at least one, irrevocable and binding commitment letter for the New
Exit Credit Agreement acceptable to the Requisite First Lien Lenders;
 
 
10

 
 
(xx) if, as of 11:59 p.m. prevailing Eastern Time on the date that is
one-hundred and twenty (120) calendar days from the Commencement Date, the
Bankruptcy Court has not entered the Confirmation Order;
 
(xxi) if, as of the earlier of 11:59 p.m. prevailing Eastern Time on the date
that is twenty (20) calendar days following entry of the Confirmation Order, the
Plan Effective Date has not occurred; provided, that this date shall be extended
to thirty-five (35) calendar days following entry of the Confirmation Order if
all other conditions to the Plan have been satisfied or waived in accordance
with the terms thereof other than a condition that the Debtors shall have
obtained FCC Approval, any and all other required Governmental Approvals, any
and all approvals of any foreign regulatory bodies;
 
(xxii) the Bankruptcy Court enters an order that is not stayed (A) directing the
appointment of a trustee with authority to operate the Company’s business in the
Chapter 11 Cases, (B) converting the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, (C) dismissing the Chapter 11 Cases, (D) denying
confirmation of the Plan, the effect of which would render the Plan incapable of
consummation on the terms set forth herein or (E) granting relief that is
inconsistent with, or denies relief sought that is contemplated by this
Agreement or the Plan in any materially adverse respect to the Consenting First
Lien Lenders, in each case;
 
(xxiii) the Confirmation Order is reversed or vacated;
 
(xxiv) if either (A) any Company Party (or any person or entity on behalf of any
Company Party or its bankruptcy estate with proper standing) files a motion,
application or adversary proceeding (or supports or fails to timely object to
such a filing) (1) challenging the validity, enforceability, perfection or
priority of, or seeking invalidation, avoidance, disallowance,
recharacterization or subordination of any of the obligations or Claims under
the Credit Agreement or (2) asserting any other cause of action against and/or
with respect or relating to all or any portion of the First Lien Loans or the
liens securing the First Lien Loans or (B) the Bankruptcy Court (or any court
with jurisdiction over the Chapter 11 Cases) enters an order providing relief
against the interests of the First Lien Lenders with respect to any of the
foregoing causes of action or proceedings, including, but not limited to,
invalidating, avoiding, disallowing, recharacterizing, subordinating, or
limiting the enforceability of any of the obligations or Claims arising under or
related to the Credit Agreement;
 
(xxv) any Company Party files or seeks approval of, or supports (or fails to
timely object to) another party in filing or seeking approval of an Alternative
Transaction;
 
(xxvi) the commencement of an involuntary bankruptcy case against any Company
Party under the Bankruptcy Code, if such involuntary case is not dismissed
within forty-five (45) calendar days after the filing thereof, or if a court
order grants the relief sought in such involuntary case;
 
(xxvii) if any Company Party (A) withdraws the Plan, (B) publicly announces its
intention not to support the Restructuring Transactions or the Plan, (C) files a
motion with the Bankruptcy Court seeking the approval of an Alternative
Transaction or (D) agrees to pursue (including, for the avoidance of doubt, as
may be evidenced by a term sheet, letter of intent, or similar document) or
publicly announces its intent to pursue an Alternative Transaction;
 
(xxviii) the Bankruptcy Court enters an order modifying or terminating the
Company Parties’ exclusive right to file and solicit acceptances of a plan of
reorganization (including the Plan);
 
(xxix)  a Default or Event of Default (as each us defined in the DIP Credit
Agreement) under the DIP Credit Agreement has occurred and is continuing; or
 
(xxx) the occurrence of a Company Termination Event described in Section
5(c)(ii) of this Agreement.
 
(c) A “Company Termination Event” shall mean any of the following:
 
(i) the breach in any material respect by one or more of the Consenting First
Lien Lenders, of any of the undertakings, representations, warranties, or
covenants of the Consenting First Lien Lenders set forth herein in any material
respect that remains uncured for a period of five (5) business days after the
receipt of written notice of such breach pursuant to Section 19 hereof (as
applicable); but only if the non-breaching Consenting First Lien Lenders hold
less than 66⅔% of the aggregate principal amount of all First Lien Loans;
 
 
11

 
 
(ii) the board of directors, members, or managers (as applicable) of any Company
Party reasonably determines in good faith based upon the advice of outside
counsel that continued performance under this Agreement or pursuit of the
Restructuring Transactions would be inconsistent with the exercise of its
fiduciary duties under applicable law; provided, that the Company Parties shall
provide notice of such determination to Davis Polk via email within one (1)
business day after the date thereof; or
 
(iii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
declaring this Agreement unenforceable, enjoining the consummation of a material
portion of the Restructuring Transactions or rendering illegal this Agreement,
the Plan or the Restructuring Transactions, and such ruling, judgment or order
has not been not stayed, reversed or vacated within fifteen (15) calendar days
after such issuance.
 
(d) Mutual Termination. This Agreement may be terminated by mutual agreement of
the Company and the Requisite First Lien Lenders upon the receipt of written
notice delivered in accordance with Section 19 hereof.
 
(e) Automatic Termination. This Agreement shall terminate automatically, without
any further action required by any Party, upon the occurrence of the Plan
Effective Date.
 
(f) Effect of Termination. Upon the termination of this Agreement in accordance
with this Section 5 (other than pursuant to Section 5(e)) if the Restructuring
Transactions have not been consummated, and except as provided in Section 13
hereof, this Agreement shall forthwith become void and of no further force or
effect and each Party shall, except as provided otherwise in this Agreement, be
immediately released from its liabilities, obligations, commitments,
undertakings and agreements under or related to this Agreement and shall have
all the rights and remedies that it would have had and shall be entitled to take
all actions, whether with respect to the Restructuring Transactions or
otherwise, that it would have been entitled to take had it not entered into this
Agreement, including all rights and remedies available to it under applicable
law, the Credit Agreement and any ancillary documents or agreements thereto;
provided, however, that in no event shall any such termination relieve a Party
from liability for its breach or non-performance of its obligations hereunder
prior to the date of such termination; provided, further, however, that in no
event shall any such termination affect the obligation of any Company Party to
pay within five (5) business days of such termination date all fees and expenses
contemplated by Section 4(a)(xii) of this Agreement actually incurred prior to
such termination. Upon any such termination of this Agreement as to a Consenting
First Lien Lender, each vote or any consents given by such Consenting First Lien
Lender prior to such termination shall be deemed, for all purposes, to be null
and void ab initio and shall not be considered or otherwise used in any manner
by the Parties in connection with the Restructuring Transactions and this
Agreement, in each case, without further confirmation or other action by such
Consenting First Lien Lender. If this Agreement has been terminated as to any
Consenting First Lien Lender in accordance with this Section 5 (other than
pursuant to Section 5(e) at a time when permission of the Bankruptcy Court shall
be required for a Consenting First Lien Lender to change or withdraw (or cause
to change or withdraw) its vote to accept the Plan, the Company Parties shall
support and not oppose any attempt by such Consenting First Lien Lender to
change or withdraw (or cause to change or withdraw) such vote at such time. Such
Consenting First Lien Lender shall have no liability to the Company Parties or
to any other Consenting First Lien Lender in respect of any termination of this
Agreement in accordance with the terms of this Section 5 and Section 19 hereof.
 
(g) If the Restructuring Transactions has not been consummated prior to the date
of termination of this Agreement, nothing herein shall be construed as a waiver
by any Party of any or all of such Party’s rights and the Parties expressly
reserve any and all of their respective rights. Pursuant to Federal Rule of
Evidence 408 and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms.
 
6.
Definitive Documents; Good Faith Cooperation; Further Assurances
 
Subject to the terms and conditions described herein, during the Individual
Support Period as to each Consenting First Lien Lender and during the RSA
Support Period as to the Company Parties, each Consenting First Lien Lender,
severally and not jointly, and each Company Party, severally and jointly, hereby
covenant and agree to reasonably cooperate with each other in good faith in
connection with, and shall exercise commercially reasonable efforts with respect
to the pursuit, approval, implementation, and consummation of the Plan and the
Restructuring Transactions, as well as the negotiation, drafting, execution (to
the extent such Party is a party thereto), and delivery of the Definitive
Documents. Furthermore, subject to the terms and conditions hereof, each
Consenting First Lien Lender, severally and not jointly, and each Company Party,
severally and jointly, shall take such action as may be reasonably necessary or
reasonably requested by the other Parties to carry out the purposes and intent
of this Agreement, including making and filing of any required regulatory
filings and voting any claims against or securities of the Company Parties in
favor of the Restructuring Transactions, and shall refrain from taking any
action that would frustrate the purposes and intent of this Agreement; provided
that no Consenting First Lien Lender shall be required to incur any material
cost, expense, or liability in connection therewith.
 
 
12

 
 
7.
Representations and Warranties.
 
(a) Each Consenting First Lien Lender, severally and not jointly and each
Company Party, severally and jointly, represent and warrant to the other Parties
that the following statements are true, correct and complete as of the date
hereof (or, with respect to a Consenting First Lien Lender that becomes a party
hereto after the date hereof, as of the date such Consenting First Lien Lender
becomes a party hereto):
 
(i) such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder, and the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part;
 
(ii) the execution, delivery and performance by such Party of this Agreement
does not and will not (A) violate any material provision of law, rule or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries or
(B) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any material contractual obligation to which it
or any of its subsidiaries is a party other than any default caused by the
commencement of the Chapter 11 Cases or as contemplated by the Restructuring
Transactions;
 
(iii) the execution, delivery and performance by such Party of this Agreement
does not and will not require any registration or filing with, consent or
approval of, or notice to, or other action, with or by, any federal, state or
governmental authority or regulatory body, except such filings as may be
necessary or required by the SEC, FCC, and/or state public utility commissions;
and
 
(iv) this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of the Bankruptcy Court.
 
(b) Each Consenting First Lien Lender severally (and not jointly), represents
and warrants to the Company Parties that, as of the date hereof (or as of the
date such Consenting First Lien Lender becomes a party hereto), such Consenting
First Lien Lender (i) is the beneficial owner of, or investment advisor or
manager of funds that are beneficial owners of, the aggregate principal amount
of First Lien Loans set forth below its name on the signature page hereof (or
below its name on the signature page of a Joinder Agreement for any Consenting
First Lien Lender that becomes a party hereto after the date hereof) and does
not beneficially own, or manager or advisor funds that own, any other First Lien
Loans and (ii) has, with respect to the beneficial owners of such First Lien
Loans, (A) sole investment or voting discretion with respect to such First Lien
Loans, (B) full power and authority to vote on and consent to matters concerning
such First Lien Loans or to exchange, assign and transfer such First Lien Loans,
and (C) full power and authority to bind or act on the behalf of, such
beneficial owners.
 
(c) Each Consenting First Lien Lender severally and not jointly makes the
representations and warranties set forth in this Section 7, in each case, to the
other Parties.
 
8.
Disclosure; Publicity.
 
(a) Subject to the provisions set forth in Section 8(b), Fusion shall
disseminate publication on Form 8-K or a press release disclosing the existence
of this Agreement and the terms hereof with such redactions as may be reasonably
requested by Davis Polk to maintain the confidentiality of the items identified
in Section 8(b). In the event that Fusion fails to make the foregoing
disclosures in compliance with the terms specified herein, any such Consenting
First Lien Lender may publicly disclose the foregoing, including, without
limitation, this Agreement and all of its exhibits and schedules (subject to the
redactions called for by Section 8 hereof), and each of the Company Parties
hereby waives any claims against the Consenting First Lien Lenders arising as a
result of such disclosure by a Consenting First Lien Lender in compliance with
this Agreement.
 
 
13

 
 
(b) The Company Parties shall submit drafts to Davis Polk of any press releases,
public documents and any and all filings with the SEC that constitute disclosure
of the existence or terms of this Agreement or any amendment to the terms of
this Agreement, or any other matter relating to the First Lien Loans, at least
one (1) business day prior to making any such disclosure, and any such press
releases, public documents, and other SEC filings shall be reasonably acceptable
in all material respects to Davis Polk. Except as required by applicable law or
otherwise permitted under the terms of any other agreement between the Company
Parties and any Consenting First Lien Lender, no Party or its advisors shall
disclose to any person (including, for the avoidance of doubt, any other
Consenting First Lien Lender), other than advisors to the Company Parties, the
principal amount of the First Lien Loans held by the Consenting First Lien
Lender or the Consenting First Lien Lender’s DIP Backstop Commitment or DIP
Commitment, without such Consenting First Lien Lender’s prior written consent;
provided, however, that (i) if such disclosure is required by law, subpoena, or
other legal process or regulation, the disclosing Party shall, to the extent
permitted by law, afford the relevant Consenting First Lien Lender a reasonable
opportunity to review and comment in advance of such disclosure and shall take
all reasonable measures to limit such disclosure (the expense of which, if any,
shall be borne by the relevant Consenting First Lien Lender) and (ii) the
foregoing shall not prohibit the disclosure of the aggregate percentage or
aggregate outstanding principal amount of the First Lien Loans held by all the
Consenting First Lien Lenders collectively.
 
9.
Amendments and Waivers.
 
This Agreement, including any exhibits or schedules hereto, may not be waived,
modified, amended or supplemented except with the written consent of the Company
Parties and the Requisite First Lien Lenders; provided, however, that any
waiver, modification, amendment or supplement to this Section 9 shall require
the written consent of all of the Parties; provided, further, that any
modification, amendment or change to the definition of Requisite First Lien
Lenders shall require the written consent of each Consenting First Lien Lender;
provided, further, that any change, waiver, modification or amendment to this
Agreement or the Term Sheet that treats or affects any Consenting First Lien
Lender in a manner that is disproportionately and materially adverse, on an
economic or non-economic basis, to the manner in which any of the other
Consenting First Lien Lenders are treated (after taking into account each of the
Consenting First Lien Lender’s respective Claims and the recoveries contemplated
by the Term Sheet (as in effect on the date hereof)) shall require the written
consent of such Consenting First Lien Lender. In the event that an adversely
affected Consenting First Lien Lender does not consent to a waiver, change,
modification or amendment to this Agreement requiring the consent of each
Consenting First Lien Lender (such lender, a “Non-Consenting First Lien
Lender”), but such waiver, change, modification or amendment receives the
consent of Consenting First Lien Lenders owning at least 66 2/3% of the
aggregate outstanding principal amount of the First Lien Loans, this Agreement
shall be deemed to have been terminated only as to such Non-Consenting First
Lien Lender, but this Agreement shall continue in full force and effect in
respect to all other Consenting First Lien Lenders who have so consented, in a
way consistent with this Agreement and the Term Sheet as waived, changed,
modified, or amended, as applicable. Any waiver, change, modification or
amendment to this Agreement and the Term Sheet that adversely affects the right
of the DIP Backstop Parties or the DIP Commitment Parties as a class in their
capacity as such shall require the consent of the Requisite DIP Commitment
Parties, as applicable.
 
10.
Effectiveness.
 
This Agreement shall become effective and binding upon each Party upon the
execution and delivery by such Party of an executed signature page hereto and
shall become effective and binding on all Parties on the Support Effective Date;
provided that signature pages executed by Consenting First Lien Lenders shall be
delivered to (a) the other Consenting First Lien Lenders in a redacted form that
removes such Consenting First Lien Lenders’ holdings of the First Lien Loans or
any other Claims against or interests in the Company Parties and any schedules
to such Consenting First Lien Lenders’ holdings (if applicable) and (b) the
Company Parties, Weil, and Davis Polk in an unredacted form (and to be kept
confidential by the Company, Weil, and Davis Polk).
 
11.
Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
without giving effect to the conflict of laws principles thereof.
 
(b) Each of the Parties irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any Party or
its successors or assigns shall be brought and determined in any federal or
state court in the Borough of Manhattan in the State of New York, and each of
the Parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement or the Restructuring Transactions. Each of the Parties agrees
not to commence any proceeding relating hereto or thereto except in the courts
described above in the Borough of Manhattan in the State of New York, other than
proceedings in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any such court in New York as described herein. Each
of the Parties further agrees that notice as provided herein shall constitute
sufficient service of process and the Parties further waive any argument that
such service is insufficient. Each of the Parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating
to this Agreement or the Restructuring Transactions, (i) any claim that it is
not personally subject to the jurisdiction of the courts in New York as
described herein for any reason, (ii) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) that (A) the proceeding in any such court is brought in an
inconvenient forum, (B) the venue of such proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Notwithstanding the foregoing, during the pendency of the Chapter 11
Cases, all proceedings contemplated by this Section 11(b) shall be brought in
the Bankruptcy Court to the extent the Bankruptcy Court has jurisdiction over
such proceedings.
 
 
14

 
 
(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
12.
Specific Performance/Remedies.
 
It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as a remedy of any
such breach, without the necessity of proving the inadequacy of money damages as
a remedy, including an order of the Bankruptcy Court requiring any Party to
comply promptly with any of its obligations hereunder. Each Party also agrees
that it will not seek, and will waive any requirement for, the securing or
posting of a bond in connection with any Party seeking or obtaining such relief.
 
13.
Survival.
 
Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties in this Section 13, and
Sections 4(b), 5(f), 7, 8, 10 (with respect to the redacted information), 11,
12, 13, 14, 15, 16, 17, 18, 19, and 20 (and any defined terms used in any such
Sections) shall survive such termination and shall continue in full force and
effect in accordance with the terms hereof; provided, however, that any
liability of a Party for failure to comply with the terms of this Agreement
shall survive such termination.
 
14.
Headings.
 
The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.
 
15.
Successors and Assigns; Severability; Several Obligations.
 
This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and representatives; provided, however, that nothing contained in this
Section 15 shall be deemed to permit Transfers of the First Lien Loans or claims
arising under the First Lien Loans other than in accordance with the express
terms of this Agreement. If any provision of this Agreement, or the application
of any such provision to any Person or circumstance, shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision hereof and this Agreement shall continue in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon any such
determination of invalidity, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. The agreements, representations and obligations of the Parties
are, in all respects, ratable and several and neither joint nor joint and
several.
 
 
15

 
 
16.
No Third-Party Beneficiaries.
 
Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties (and their respective successors, permitted assigns, heirs,
executors, administrators and representatives) and no other Person shall be a
third-party beneficiary hereof.
 
17.
Prior Negotiations; Entire Agreement.
 
This Agreement, including the exhibits and schedules hereto (including the Term
Sheet) constitutes the entire agreement of the Parties, and supersedes all other
prior negotiations, with respect to the subject matter hereof and thereof,
except that the Parties acknowledge that any confidentiality agreements (if any)
heretofore executed between the Company Parties and each Consenting First Lien
Lender shall continue in full force and effect.
 
18.
Counterparts.
 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, and all of which together shall be deemed to be one and the same
agreement. Execution copies of this Agreement may be delivered by electronic
mail in portable document format (pdf), which shall be deemed to be an original
for the purposes of this paragraph.
 
19.
Notices.
 
All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, by overnight courier or by registered
or certified mail (return receipt requested) to the following addresses:
 
(1) 
If to the Company Parties or Debtors, to:
 
Fusion Connect, Inc.
420 Lexington Avenue, Suite 1718
New York, NY 10170
Attn: James Prenetta, Jr., Executive Vice President and General Counsel
Email: jprenetta@fusionconnect.com
With a copy to (which shall not constitute notice):
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attn: Gary T. Holtzer, Esq.
Email: gary.holtzer@weil.com
Attn: Sunny Singh, Esq.
Email: sunny.singh@weil.com
Attn: Gaby Smith, Esq.
Email: gaby.smith@weil.com
 
 
16

 
 
 (2) 
If to a Consenting First Lien Lender, or a transferee thereof, to the addresses
set forth below following the Consenting First Lien Lender’s signature (or as
directed by any transferee thereof), as the case may be, with copies to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attn: Damian S. Schaible
Email: damian.schaible@davispolk.com
Attn: Adam L. Shpeen
Email: adam.shpeen@davispolk.com
 
 
Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by electronic mail shall be effective upon transmission.
 
20.
Reservation of Rights; No Admission.
 
(a) Nothing contained herein shall: limit (A) the ability of any Party to
consult with other Parties or (B) the rights of any Party under any applicable
bankruptcy, insolvency, foreclosure, or similar proceeding, including the right
to appear as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the Chapter 11 Cases, in each case, so
long as such consultation or appearance is consistent with such Party’s
obligations hereunder, or under the terms of the Plan.
 
(b) Except as expressly provided in this Agreement, nothing herein is intended
to, or does, in any manner waive, limit, impair, or restrict the ability of each
of the Parties to protect and preserve its rights, remedies, and interests,
including its claims against any of the other Parties (or their respective
affiliates or subsidiaries) or its full participation in any bankruptcy case
filed by the Company or any of its affiliates and subsidiaries. This Agreement
and the Term Sheet are part of a proposed settlement of matters that could
otherwise be the subject of litigation among the Parties. Pursuant to Rule 408
of the Federal Rules of Evidence and any other applicable rules of evidence, and
any other applicable law, foreign or domestic, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms. This Agreement shall in
no event be construed as or be deemed to be evidence of an admission or
concession on the part of any Party of any claim or fault or liability or
damages whatsoever. Each of the Parties denies any and all wrongdoing or
liability of any kind and does not concede any infirmity in the claims or
defenses which it has asserted or could assert.
 
21.
Relationship Among Consenting First Lien Lenders.
 
It is understood and agreed that no Consenting First Lien Lender has any duty of
trust or confidence of any kind or form with any other Consenting First Lien
Lender, and, except as expressly provided in this Agreement, there are no
commitments among or between them. No prior history, pattern, or practice of
sharing confidences among or between the Consenting First Lien Lender shall in
any way affect or negate this understanding and agreement.
 
22.
No Solicitation; Representation by Counsel; Adequate Information.
 
(a) This Agreement is not and shall not be deemed to be a solicitation for votes
in favor of the Plan in the Chapter 11 Cases by the Consenting First Lien
Lenders or a solicitation to tender or exchange any of the First Lien Loans. The
acceptances of the Consenting First Lien Lenders with respect to the Plan will
not be solicited until such Consenting First Lien Lender has received the
Disclosure Statement and related ballots and solicitation materials, each as
approved or ratified by the Bankruptcy Court.
 
(b) Each Party acknowledges that it has had an opportunity to receive
information from the Company Parties and that it has been, or is part of a group
that has been, represented by counsel in connection with this Agreement and the
transactions contemplated hereby. Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived.
 
(c) Although none of the Parties intends that this Agreement should constitute,
and they each believe it does not constitute, a solicitation or acceptance of a
chapter 11 plan of reorganization or an offering of securities, each Consenting
First Lien Lender acknowledges, agrees and represents to the other Parties that
it (i) is an accredited investor (as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act), (ii) understands that the
securities to be acquired by it (if any) pursuant to the Restructuring have not
been registered under the Securities Act and that such securities are, to the
extent not acquired pursuant to section 1145 of the Bankruptcy Code, being
offered and sold pursuant to an exemption from registration contained in the
Securities Act, based in part upon such Consenting First Lien Lender’s
representations contained in this Agreement and cannot be sold unless
subsequently registered under the Securities Act or an exemption from
registration is available, and (iii) has such knowledge and experience in
financial and business matters that such Consenting First Lien Lender is capable
of evaluating the merits and risks of the securities to be acquired by it (if
any) pursuant to Restructuring and understands and is able to bear any economic
risks with such investment.
 
 
[Remainder of Page Intentionally Left Blank]
 
1 
As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, any Claims
subject to this Agreement or the right to acquire such Claims.
 
2 
As used herein, the term “Qualified Marketmaker” means an entity that (a) holds
itself out to the public, the syndicated loan market, or the applicable private
markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers claims against, or equity interests in, the
Company (including First Lien Loans), or enter with customers into long and
short positions in claims against the Company, in its capacity as a dealer or
market maker in such claims and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including term, loans,
or debt or equity securities).
 
 
 
 


17

 
 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.
 
On its own behalf and on behalf of its direct and indirect U.S. subsidiaries
 
 
 
 
FUSION CONNECT, INC.
 
 
 
 
 


By:  
/s/  James P. Prenetta, Jr.
 
 
 
James P. Prenetta, Jr.
 
 
 
Executive Vice President  and General Counsel
 

 
 
 
 
 
 

 
 
 
 
 
 
Signature Page to Restructuring Support Agreement
 


 
18

 
CONSENTING FIRST LIEN LENDER
 
 
[LENDER]
 
 
 
 
By: [●]
 
 
 
 
Name: [●]
 
 
 
 
Title: [●]
 
 
 
 
Principal Amount of First Lien Loans: $
 
 
 
Notice Address:
 
 
[●]
 
 
 
 
 
 
Fax: [●]
 
 
Attention: [●]
 
 
Email: [●]
 
 

 
 


 
19

 
 
SCHEDULE 1
 
DIP Commitments and DIP Backstop Commitments
 
 
 


 
20

 
 
EXHIBIT A
 
Restructuring Term Sheet
 
FUSION CONNECT, INC.
 
RESTRUCTURING TERM SHEET
 
This term sheet (this “Term Sheet”)3 sets forth the principal terms of a
restructuring of the Company Parties to be implemented pursuant to either a sale
or investment transaction or a standalone reorganization, consistent with the
terms set forth herein, pursuant to a Chapter 11 plan of reorganization (the
“Plan”) for the Company Parties to be implemented in cases commenced by the
Company Parties under chapter 11 of the Bankruptcy Code (the “Chapter 11
Cases”), or such other transaction acceptable to the Company Parties and the
Requisite First Lien Lenders, in their sole discretion (the “Restructuring”). As
reflected in the Restructuring Support Agreement dated June 3, 2019, by and
among the Company Parties and the Consenting First Lien Lenders (the “RSA”), to
which this Term Sheet is attached as an exhibit, the Restructuring is supported
by the Company Parties and the Consenting First Lien Lenders.
 
THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY PLAN OF REORGANIZATION OR LIQUIDATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, MAY ONLY BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE LAWS. THIS TERM SHEET HAS BEEN
PRODUCED FOR DISCUSSION AND SETTLEMENT PURPOSES ONLY AND IS SUBJECT TO THE
PROVISIONS OF RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND OTHER SIMILAR
APPLICABLE STATE AND FEDERAL RULES. THIS TERM SHEET AND THE INFORMATION
CONTAINED HEREIN IS STRICTLY CONFIDENTIAL AND SHALL NOT BE SHARED WITH ANY OTHER
PARTY ABSENT THE PRIOR WRITTEN CONSENT OF FCI AND THE REQUISITE FIRST LIEN
LENDERS, EXCEPT AS REQUIRED BY LAW AND AS CONTEMPLATED BY THE RSA.
 
 
 
Company Parties Overview
 
Company Parties:
 
Fusion Connect, Inc. (f/k/a Fusion Telecommunications International, Inc.)
(“FCI”); Fusion BCHI Acquisition LLC; Fusion Cloud Services, LLC (f/k/a Birch
Communications LLC); Fusion CB Holdings, Inc. (f/k/a Cbeyond, Inc.); Fusion
Communications, LLC (f/k/a Cbeyond Communications, LLC); Fusion Telecom LLC
(f/k/a Birch Telecom LLC); Fusion Texas Holdings, Inc. (f/k/a Birch Texas
Holdings, Inc.); Fusion Telecom of Kansas, LLC (f/k/a Birch Telecom of Kansas,
LLC); Fusion Telecom of Oklahoma, LLC (f/k/a Birch Telecom of Oklahoma, LLC);
Fusion PM Holdings, Inc. (f/k/a Primus Holdings, Inc.); Fusion Telecom of
Missouri, LLC (f/k/a Birch Telecom of Missouri, LLC); Fusion Telecom of Texas
Ltd., L.L.P. (f/k/a Birch Telecom of Texas Ltd., L.L.P.); Bircan Holdings, LLC;
Fusion Management Services LLC (f/k/a Birch Management LLC); Fusion NBS
Acquisition Corp.; Fusion LLC (f/k/a Network Billing Systems, LLC); Fusion MPHC
Holding Corporation (f/k/a MegaPath Holding Corporation); Fusion MPHC Group,
Inc. (f/k/a MegaPath Group, Inc.); and Fusion Cloud Company LLC (f/k/a Megapath
Cloud Company LLC); each such entity a direct or indirect subsidiary of FCI
(such entities, together with FCI, collectively referred to as the “Debtors” or
the “Company Parties”).
 
Claims and Interests to be Restructured:
 
Super Senior Claims: Consisting of $20,000,000 in aggregate outstanding
principal amount of loans issued under that certain Super Senior Secured Credit
Agreement, dated as of May 9, 2019 (as amended, restated, modified or
supplemented from time to time, the “Prepetition Super Senior Credit
Agreement,” and the loans outstanding thereunder, the “Prepetition Super Senior
Term Loans”), by and among FCI, as borrower, certain subsidiaries of FCI, as
guarantor subsidiaries, Wilmington Trust, National Association (“Wilmington
Trust”), as administrative agent and collateral agent, and the lenders party
thereto (the “Prepetition Super Senior Lenders”), plus interest, fees, expenses
and other amounts arising under the Prepetition Super Senior Credit Agreement
(together with all other Claims arising under or in connection with the
Prepetition Super Senior Credit Agreement and related documents, the “Super
Senior Claims”);
First Lien Claims: Consisting of (i) $534,187,500 in aggregate outstanding
principal amount of term loans, (ii) $39,000,000 in aggregate outstanding
principal amount of revolving loans, and (iii) $512,047 in aggregate outstanding
face amount of letters of credit, in each case issued under that certain First
Lien Credit and Guaranty Agreement, dated as of May 4, 2018, by and among FCI,
as borrower, certain subsidiaries of FCI, as guarantor subsidiaries, Wilmington
Trust, as administrative agent and collateral agent, and the lenders party
thereto (the “Prepetition First Lien Lenders”) (as amended, restated, modified
or supplemented from time to time, the “Prepetition First Lien Credit
Agreement”), plus interest, fees, expenses and other amounts arising under the
Prepetition First Lien Credit Agreement (together with all other Claims arising
under or in connection with the Prepetition First Lien Credit Agreement and
related documents, the “First Lien Claims”);
Second Lien Claims: Consisting of $85,000,000 in aggregate outstanding principal
amount of term loans issued under that certain senior secured second lien term
loan facility pursuant to that certain Second Lien Credit and Guaranty
Agreement, dated as of May 4, 2018 (as may be amended, restated, modified or
supplemented from time to time, the “Prepetition Second Lien Credit Agreement”),
by and among FCI, as borrower, certain subsidiaries of FCI, as guarantor
subsidiaries, Wilmington Trust or its successor, as administrative agent and
collateral agent and the lenders party thereto (the “Prepetition Second Lien
Term Lenders”), plus interest, fees, expenses and other amounts arising under
the Prepetition Second Lien Credit Agreement (together with all other Claims
arising under or in connection with the Prepetition Second Lien Credit Agreement
and related documents, the “Second Lien Claims”);
Subordinated Notes Claims: Consisting of (a) $3,300,000 in aggregate outstanding
principal amount of subordinated notes in favor of Holcombe T. Green, Jr., R.
Kirby Godsey and the Holcombe T. Green, Jr. 2013 Five-Year Annuity Trust, as
evidenced by the Amended and Restated Subordinated Notes, each dated as of May
4, 2018 (collectively, as may be amended, restated, modified or supplemented
from time to time, the “Bircan Notes”), plus interest, fees, expenses and other
amounts arising under the Bircan Notes, and (b) $10,000,000 in aggregate
outstanding principal amount of a subordinated note in favor of Holcombe T.
Green, Jr., as evidenced by a subordinated promissory note dated as of May 4,
2018 (as may be amended, restated, modified or supplemented from time to time,
the “Green Subordinated Note”), plus interest, fees, expenses and other amounts
arising under the Green Subordinated Note (together with all other Claims
arising under or in connection with the Bircan Notes and the Green Subordinated
Note and related documents, the “Subordinated Notes Claims”);
General Unsecured Claims: Consisting of any Claim against the Debtors (other
than any Intercompany Claims) as of the date of commencement of the Chapter 11
Cases that is neither secured nor entitled to priority under the Bankruptcy Code
or any order of the Bankruptcy Court (the “General Unsecured Claims”). The
General Unsecured Claims shall not include the First Lien Claims or the Second
Lien Claims (but shall include any unsecured deficiency claims), but shall
include the Subordinated Notes Claims;
Interests: Consisting of any equity security (as defined in section 101(16) of
the Bankruptcy Code) of a Debtor, including all ordinary shares, common stock,
preferred stock (including, without limitation, FCI’s Series D Cumulative
Preferred Stock), membership interest, partnership interest or other instrument
evidencing any fixed or contingent ownership interest in any Debtor, whether or
not transferable, including any restricted share, option, warrant, or other
right, contractual or otherwise, to acquire any such interest in a Debtor, that
existed immediately before the Plan Effective Date (the “Interests”).
 

 
 
21

 
 
 
Transaction Overview
 
Implementation:
 
The Debtors will commence the Chapter 11 Cases and implement the Restructuring
pursuant to either the Plan as provided in the RSA, or such other transaction
acceptable to the Company and the ad hoc group of Consenting First Lien Lenders
represented by Davis Polk & Wardwell LLP (“Davis Polk”) and Greenhill & Co. LLC
(“Greenhill”) (the “Ad Hoc First Lien Lender Group”) in their sole discretion.
Pursuant to the Plan, the Restructuring may be effectuated either (a) as a sale
of, or investment in, the Company’s business to or by a third party (the “Sale
Transaction”) or (b) a standalone reorganization on the terms set forth herein
(the “Reorganization Transaction”).
 
Sale and Marketing Process:
 
 
 
 
Following the Commencement Date, the Debtors shall continue their sale and
marketing process (the “Sale Process”) and solicit bids for a potential Sale
Transaction in accordance with the milestones, Bidding Procedures and other
terms set forth in the RSA and in a manner reasonably acceptable to the
Requisite First Lien Lenders. The Sale Process may be terminated at any time by
the Debtors with the prior written consent of the Requisite First Lien Lenders.
Davis Polk and Greenhill shall have the right to review all information,
diligence, and materials provided by the Debtors or their advisors to any bidder
or prospective bidder in connection with Sale Process and to consult with the
Debtors or their advisors with respect to the Sale Process. As set forth in the
Bidding Procedures, the Debtors shall provide to Davis Polk and Greenhill all
term sheets, letters, proposals, offers, bids and other materials, whether
non-binding or not, that are received by the Debtors or their advisors in
connection with the Sale Process within one (1) day of receipt by the Debtors or
their advisors, as applicable.
The Debtors shall solicit bids for any form of sale, investment, acquisition or
similar transaction. The Sale Process shall provide that the Debtors may solicit
bids to sell certain assets, including, without limitation, the equity interests
in or assets of the Company’s Canadian subsidiaries, independently of other
assets pursuant to a separate sales and marketing process.
The Debtors shall not consummate the Sale Transaction on the Plan Effective Date
unless either (a) in the judgment of the Debtors and the Requisite First Lien
Lenders, the successful bid or bids (i) provides sufficient cash consideration
(the “Cash Consideration Amount”) to satisfy (1) DIP Claims (and any Super
Senior Claims that do not become DIP Claims), (2) Administrative, Priority Tax
and Other Priority Claims, (3) Other Secured Claims, (4) the First Lien Claims,
and (5) the expected costs associated with the wind-down of the Debtors’ estates
in accordance with a wind-down budget acceptable to the Requisite First Lien
Lenders, and (ii) includes other terms and conditions that the Debtors and the
Requisite First Lien Lenders may reasonably require, or (b) the successful bid
or bids provides cash consideration that is less than the Cash Consideration
Amount (but greater than or equal to the aggregate amount of the DIP Claims,
Administrative, Priority Tax and Other Priority Claims, and Other Secured Claims
and the expected costs associated with the wind-down of the Debtors’ estates as
described above), but is otherwise acceptable to the Requisite First Lien
Lenders and the Debtors.
 
Reorganization Transaction:
 
In the event that the Reorganization Transaction is consummated, on the Plan
Effective Date, pursuant to and in accordance with the Plan, the Reorganized
Debtors shall (a) issue the New Equity Interests (as defined below), (b) enter
into the New Exit Facility Credit Agreement (as defined below), (c) enter into
the New First Lien Credit Agreement (as defined below), (d) execute any new
organizational documents as necessary, (e) own and have vested in it all of the
Debtors’ assets, (f) distribute any cash or other proceeds from the sale of the
Debtors’ Canadian business (the “Canadian Sale Proceeds”), if any, and (g)
consummate any other transactions necessary or appropriate in connection with
the foregoing.
 
Exit Facility:
 
In the event that the Reorganization Transaction is consummated, on the Plan
Effective Date, the Reorganized Debtors shall enter into a new credit agreement
(the “New Exit Credit Agreement”) in respect of new revolving and/or term loans
(collectively, the “New Exit Loans”) in an aggregate principal amount of up to
$125 million, on terms satisfactory to the Requisite First Lien Lenders. The
Debtors shall conduct a process to obtain the New Exit Loans that is in
accordance with the milestones set forth in the RSA and otherwise satisfactory
to the Requisite First Lien Lenders. The Debtors shall consult with Greenhill
regarding the status of such process upon request.
The proceeds from the New Exit Loans will be used by the Debtors to (1) provide
liquidity for working capital and general corporate purposes; (2) pay all
reasonable and documented restructuring expenses; (3) repay the DIP Claims in
full in cash; and (4) pay all other payments required to be made pursuant to the
Plan. The liens securing the New Exit Loans shall be senior in priority to the
liens securing the New First Lien Term Loan.
 
New First Lien Facility:
 
In the event that the Reorganization Transaction is consummated, on the Plan
Effective Date, the Reorganized Debtors shall enter into a new credit agreement
(the “New First Lien Credit Agreement”) in respect of a new first lien term loan
(the “New First Lien Term Loan”), on terms consistent with the New First Lien
Term Sheet attached as Schedule 2 to this Term Sheet and otherwise satisfactory
to the Requisite First Lien Lenders. The aggregate initial principal amount of
the New First Lien Term Loan shall be equal to (i) the total outstanding debt of
the Reorganized Debtors upon the Plan Effective Date in the amount of $400
million less (ii) the amount of the New Exit Loans (the “New First Lien Term
Loan Amount”). The New First Lien Term Loan Amount shall be subject to change,
with the consent of the Debtors and the Requisite First Lien Lenders, in the
event that the Debtors’ Canadian business is sold.
 
New Equity Interests:
 
In the event that the Reorganization Transaction is consummated, on the Plan
Effective Date, FCI shall issue new equity interests (the “New Equity
Interests”) to the holders of First Lien Claims (in each case, subject to
dilution from the Management Incentive Plan).
The issuance and distribution of New Equity Interests shall be exempt from
registration under the Securities Act of 1933 or applicable securities laws
pursuant to section 1145(a) of the Bankruptcy Code and any other applicable
exemptions.
 

 
 
22

 
 
 
Charter; Bylaws:
 
If applicable, the charters, bylaws, limited liability company agreements and
other organizational documents of each Reorganized Debtor’s corporate entity
will be amended or amended and restated by the Reorganized Debtors with the
consent of the Requisite First Lien Lenders consistent with section 1123(a)(6)
of the Bankruptcy Code.
 
Reorganized FCI Board:
 
In the event that the Reorganization Transaction is consummated, the Board of
Directors of Reorganized FCI (the “Reorganized FCI Board”) will consist of seven
directors: (i) the Chief Executive Officer of Reorganized FCI and (ii) six
directors selected by the Ad Hoc First Lien Lender Group, at least one of which
shall be independent.
 
Management Incentive Plan:
 
In the event that the Reorganization Transaction is consummated, the Reorganized
FCI Board will be authorized to implement a management incentive plan (the
“Management Incentive Plan”) that provides for the issuance of options and/or
other equity-based compensation to the management and directors of Reorganized
FCI. Up to 10% of the equity interests of Reorganized FCI, on a fully diluted
basis, shall be reserved for issuance in connection with the Management
Incentive Plan.
The participants in the Management Incentive Plan, the allocations and form of
the options and other equity-based compensation to such participants (including
the amount of allocations and the timing of the grant of the options and other
equity-based compensation), and the terms and conditions of such options and
other equity-based compensation (including time and performance based vesting,
exercise prices, base values, hurdles, forfeiture, repurchase rights and
transferability) shall be determined by the Reorganized FCI Board.
 
DIP Facility and Use of Cash Collateral:
 
Certain of the Prepetition First Lien Lenders that execute the RSA prior to the
DIP Commitment Deadline (as defined in the RSA) (the “DIP Lenders”) shall
provide the Debtors with a secured debtor-in-possession financing, the proceeds
of which shall be used for, among other things, general corporate purposes
during the pendency of the Chapter 11 Cases on the terms and conditions set
forth in the DIP term sheet attached as Schedule 1 to this Term Sheet (the “DIP
Facility”). The Super Senior Claims shall roll up into loans under the DIP
Facility upon entry of the Final DIP Order.
The Debtors will seek authority promptly upon commencement of the Chapter 11
Cases to use cash collateral of the the Prepetition Super Senior Lenders, the
Prepetition First Lien Lenders and the Prepetition Second Lien Lenders to fund
the administration of the Chapter 11 Cases. In connection with the Debtors’ use
of cash collateral and DIP Facility, subject to Bankruptcy Court approval, the
Company will agree to provide “adequate protection” (as such term is defined in
sections 361 and 363 of the Bankruptcy Code) to the Prepetition Super Senior
Lenders, the Prepetition First Lien Lenders and the Prepetition Second Lien
Lenders as set forth in the debtor-in-possession financing agreement (the “DIP
Credit Agreement”).
 
Classification and Treatment of Claims and Interests Under the Plan
 
DIP Claims
 
The Claims arising under the DIP Credit Agreement (the “DIP Claims”) shall be
allowed.
In full satisfaction of each DIP Claim (including each DIP Claim arising from
the roll up of the Super Senior Term Claims), each holder thereof shall receive
payment in full in cash.
 
Administrative, Priority Tax, and Other Priority Claims
 
On or as soon as practicable after the Plan Effective Date, each holder of an
administrative, priority tax or other priority claim will be paid in full in
Cash or otherwise receive treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code.
 

 
 
23

 
 
Other Secured Claims
Unimpaired; Deemed to Accept
 
On the Plan Effective Date, to the extent any other secured claims exist
(exclusive of the First Lien Claims and the Second Lien Claims, the “Other
Secured Claims”), all such Other Secured Claims allowed as of the Plan Effective
Date will be satisfied by either (a) payment in full in Cash or (b) such other
recovery necessary to satisfy section 1129 of the Bankruptcy Code.
 
 
 
 
First Lien Claims
Impaired; Entitled to Vote
 
The First Lien Claims shall be allowed.
 
a. If the Debtors consummate the Sale Transaction, on the Plan Effective Date,
each holder of a First Lien Claim will receive its pro rata share of the
proceeds of the Sale Transaction in an amount or of a value equal to the lesser
of (x) all First Lien Claims (including, without limitation, post-petition
interest thereon, fees, expenses and other amounts, which in each case shall
constitute First Lien Claims) and (y) the proceeds of the Sale Transaction after
the amount paid to satisfy all DIP Claims, all Administrative, Priority Tax and
Other Priority Claims, and such other Claims and estate costs as determined by
the Requisite First Lien Lenders.
 
 
b. If the Debtors consummate the Reorganization Transaction, on the Plan
Effective Date, each holder of an First Lien Claim will receive its pro rata
share of:
 
 
i. 100% of the New Equity Interests, subject to dilution by the Management
Incentive Plan, less any New Equity Interests distributable to other classes of
Claims in order for the Bankruptcy Court to determine that the Plan satisfies
the best interests test;
 
 
ii. The New First Lien Term Loans; and
 
 
iii. The Canadian Sale Proceeds, if any.
 
 
Second Lien Claims
Impaired; Deemed to Reject
 
The Second Lien Claims shall be allowed.
 
a. If the Debtors consummate the Sale Transaction, on the Plan Effective Date,
each holder of a Second Lien Claim will receive, if anything, its pro rata share
of the proceeds of the Sale Transaction in an amount or of a value equal to the
lesser of (x) all Second Lien Claims and (y) any positive amount remaining from
the proceeds of the Sale Transaction after the amount paid to satisfy all First
Lien Claims, all DIP Claims, all Administrative, Priority Tax and Other Priority
Claims, and such other Claims and estate costs as determined by the Requisite
First Lien Lenders. If all First Lien Claims are not satisfied in full, each
holder of a Second Lien Claim will not receive or retain any property or
interest in property on account of such Claim.
 
 
b. If the Debtors consummate the Reorganization Transaction, on the Plan
Effective Date, each holder of an Second Lien Claim will either (i) not receive
or retain any property or interest in property on account of such Claim or (ii)
receive its pro rata share of the percentage of the New Equity Interests
determined by the Bankruptcy Court to satisfy the best interests test.
 
 
General Unsecured Claims
Impaired; Deemed to Reject
 
On the Plan Effective Date, each holder of an allowed General Unsecured Claim
will either (i) not receive or retain any property or interest in property on
account of such Claim or (ii) receive its pro rata share of the percentage of
the New Equity Interests determined by the Bankruptcy Court to satisfy the best
interests test; provided, however, that if the Debtors consummate the Sale
Transaction, each holder of an allowed General Unsecured Claim will receive, if
anything, its pro rata share of the proceeds of the Sale Transaction in an
amount or of a value equal to the lesser of (x) all allowed General Unsecured
Claims and (y) any positive amount remaining from the proceeds of the Sale
Transaction after the amount paid to satisfy all First Lien Claims, all Second
Lien Claims, all DIP Claims, all Administrative, Priority Tax and Other Priority
Claims, and such other Claims and estate costs as determined by the Requisite
First Lien Lenders.
 

 
 
24

 
 
 
Intercompany Claims
Unimpaired; Deemed to Accept
 
On the Plan Effective Date, in the case of either the Sale Transaction or the
Reorganization Transaction, all Intercompany Claims will be adjusted, reinstated
or discharged as determined by the Debtors and the Requisite First Lien Lenders,
but not paid in cash.
 
FCI’s Interests
Impaired; Deemed to Reject
 
 
 
 
On the Plan Effective Date, Interests in FCI will be cancelled and discharged
and the holders thereof will not receive or retain any property or interest in
property on account of such Interests.
 
General Provisions
 
Executory Contracts and Unexpired Leases:
 
The Debtors reserve the right, with the consent of the Requisite First Lien
Lenders, to reject certain executory contracts and unexpired leases. All
executory contracts and unexpired leases not expressly rejected will be deemed
assumed pursuant to the Plan.
 
Cancellation of Loans, Interests, Instruments, Certificates and Other Documents:
 
Except as provided herein, on the Plan Effective Date, pursuant to and in
accordance with the Plan, all notes, instruments, certificates evidencing debt
of, or equity interests in, the Company, including, without limitation, the DIP
Credit Agreement, the Prepetition Super Senior Credit Agreement, the Prepetition
First Lien Credit Agreement, the Prepetition Second Lien Credit Agreement, the
Bircan Notes and the Green Subordinated Note and each of their related debt
documents, will be cancelled, and obligations of the Company thereunder will be
discharged. In addition, on the Plan Effective Date, pursuant to and in
accordance with the Plan, any registration rights agreements, stockholder
agreements, or similar agreements with respect to Interests in FCI will also be
cancelled and any obligations of the Company thereunder will be discharged.
 
Vesting of Assets:
 
On the Plan Effective Date, and if applicable, pursuant to sections 1141(b) and
(c) of the Bankruptcy Code, all assets of the Debtors’ Estates will vest in the
Reorganized Debtors or liquidating trust, as applicable, free and clear of all
claims, liens, encumbrances, charges and other interests, except as otherwise
provided in the Plan.
 
Compromise and Settlement:
 
The Plan will contain customary provisions acceptable to the Requisite First
Lien Lenders for the compromise and settlement of claims stating
that, notwithstanding anything in the Plan to the contrary, the allowance,
classification and treatment of allowed claims and equity interests and their
respective distributions take into account and conform to the relative priority
and rights of such claims and interests in connection with any contractual,
legal and equitable subordination rights relating thereto, whether arising under
general principles of equitable subordination, section 510 of the Bankruptcy
Code or otherwise.
 
Releases, Exculpation, Discharge and Injunction:
 
The Plan will contain release, exculpation, discharge and injunction provisions
to be agreed to by the Company and the Ad Hoc First Lien Lender Group.
 
Definitive Documents:
 
This Term Sheet is indicative, and any final agreement will be subject to the
Definitive Documents.
 
Tax Structure:
 
To the extent practicable, the Restructuring contemplated by this Term Sheet
will be structured so as to obtain the most beneficial structure for the
Reorganized Debtors or liquidating trust, as applicable, which structure shall
be acceptable to the Requisite First Lien Lenders.
 
Avoidance Actions:
 
Except as otherwise set forth in the Plan, the Reorganized Debtors or
liquidating trust, as applicable, will retain all rights to commence and pursue
any causes of action that are expressly preserved and not released under the
Plan, it being understood that the Reorganized Debtors or liquidating trust, as
applicable, will not retain any claims or causes of action against the released
parties, subject to the carve-out for any act or omission of a released party
that is a criminal act or constitutes fraud, gross negligence or willful
misconduct.
 
Retention of Jurisdiction:
 
The Plan will provide for a retention of jurisdiction by the Bankruptcy Court
for, among other things, (a) resolution of claims, (b) allowance of compensation
and expenses for pre-Plan Effective Date services, (c) resolution of motions,
adversary proceedings or other contested matters, and (d) entering such orders
as necessary to implement or consummate the Plan and any related documents or
agreements.
 
Resolution of Disputed Claims:
 
The Plan will provide procedures for the resolution of disputed Claims,
including the ability (but not requirement) to establish a claims bar date
pursuant to an order of the Bankruptcy Court. Once resolved, the claimants will
receive distributions, if any, in accordance with the provisions of the Plan and
the classification of their allowed Claim.
 

 
 
3 
Capitalized terms used but not defined herein have the meanings assigned to them
in the RSA (as defined below). To the extent of any conflict between this Term
Sheet and the RSA, this Term Sheet will govern and control.
 
 
 
 
WEIL:\97031536\3\47019.0003
 
 
 
 
25

 
ARTICLE I                                 
SCHEDULE 1
 
DIP TERM SHEET
 
 
 
 
WEIL:\97031536\3\47019.0003
 
 
 
 
26

 
ARTICLE II                                 
SCHEDULE 2
 
NEW FIRST LIEN TERM SHEET
 
 
 
 
WEIL:\97031536\3\47019.0003
 
 
 
 
27

 
ARTICLE III                                 
SCHEDULE 3
 
ARTICLE IV                                 
BIDDING PROCEDURES
 
 
 
 
 
 
Signature Page to Joinder Agreement
 


 
28

 
 
EXHIBIT B
 
 
FORM OF JOINDER AGREEMENT FOR CONSENTING FIRST LIEN LENDERS
 
This Joinder Agreement to the Restructuring Support Agreement, dated as of June
3, 2019, by and among Fusion Connect, Inc. and its direct and indirect domestic
subsidiaries (collectively, the “Company”), and certain holders of the Company’s
First Lien Loans (together with their respective successors and permitted
assigns, the “Consenting First Lien Lenders” and each, a “Consenting First Lien
Lender”) (as amended, supplemented or otherwise modified from time to time, the
“Agreement”) is executed and delivered by [●] (the “Joining Party”) as of [●],
2019. Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Agreement.
 
1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I. The Joining Party shall hereafter be deemed to be a
“Consenting First Lien Lender” and a “Party” for all purposes under the
Agreement and with respect to any and all Claims held by such Joining Party.
 
2. Representations and Warranties. With respect to the aggregate principal
amount of First Lien Loans set forth below its name on the signature page
hereto, the Joining Party hereby makes the representations and warranties of the
Consenting First Lien Lenders set forth in Section 7 of the Agreement to each
other Party to the Agreement.
 
3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.
 
DIP Commitment Election:
 
□ By checking this box, the Joining Party hereby represents and warrants that as
of June 3, 2019 it held First Lien Loans in the amount set forth below, and
hereby commits to provide a share of the DIP Facility equal in percentage to the
DIP Commitment (as defined below), and otherwise on the terms and conditions in
the DIP Facility Term Sheet and/or the DIP Credit Agreement, as applicable.
 
(A) Principal Amount of First Lien Loans:
$
 
(B) Principal Amount of First Lien Loans set forth in (A) above divided by
$[573,699,547], expressed as a percentage:
 
 
(C) Percentage of the DIP Facility the Joining Party hereby agrees to commit to,
which shall not be greater than the percentage set forth in (B) above (“DIP
Commitment”):
 

 
 
29

 
 
IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.
 
CONSENTING FIRST LIEN LENDER
 
 
 
By:                                            
Name:
Title:
 
Notice Address:
 
 
 
 
 
 
 
Fax:
 
 
Attention:
 
 
Email:
 
 
 
 
 
Acknowledged:
 
 
FUSION CONNECT, INC.on its own behalf and on behalf of its direct and indirect
domestic subsidiaries
 
By:                                                       
Name: James P. Prenetta, Jr.Title: Executive Vice President and General Counsel
 
 
 

 
 


 
30
